United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF THE
SOLICITOR, Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-763
Issued: November 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2011 appellant filed a timely appeal from the January 26, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his recurrence of
disability claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of total disability commencing January 2, 2010 due to his accepted employment
injuries.
FACTUAL HISTORY
OWCP accepted that on January 16, 1987 appellant, then a 33-year-old attorney,
sustained left sciatica, aggravation of a herniated nucleus pulposus (HNP) at L4-5, HNP at L3-4
1

20 C.F.R. § 8101 et seq.

and L5-S1 and aggravation of grade 1 spondylolisthesis at L3-4 when he slipped and fell on
snow at work.2 On November 10, 1989 he underwent a hemilaminectomy at L3-4 on the right
with removal of an extruded disc fragment and a hemilaminectomy and discectomy at L5-S1 on
the left. These procedures were authorized by OWCP.
On September 15, 2009 Dr. Stephen L. Reintjes, an attending Board-certified
neurosurgeon, performed a decompressive lumbar laminectomy at L3-4 with microdissection
and a left L5-S1 reexploration and discectomy. The procedures were authorized by OWCP.
OWCP paid compensation for periods of disability. Appellant performed intermittent light-duty
work for the employing establishment.
Appellant stopped work in late 2009 and retired from the employing establishment
effective January 2, 2010. He filed a claim on August 7, 2010 alleging that he sustained a
recurrence of total disability on January 2, 2010 due to his accepted employment injuries.
In a February 17, 2010 form report, Dr. Reintjes stated that appellant was unable to return
to his occupation from January 2, 2010 until “no end date.” He listed “never” in response to a
question regarding when appellant was expected to be able to perform some of his work duties.
In response to a question regarding appellant’s present limitations, Dr. Reintjes stated that
appellant could not lift more than 25 pounds or sit for more than two hours.
In an August 13, 2010 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of his recurrence of disability claim.
In an undated letter received by OWCP on August 30, 2010, appellant asserted that the
opinion of Dr. Reintjes established that he could not perform his usual work. He contended that
he could not sit for even a few minutes without having pain in his hips and legs when he got up.
Walking was possible but not without pain and sometimes overwhelming pain. Appellant stated
that he was forced to retire effective January 2, 2010, because he could not tolerate his job
requirements, including traveling and spending time in court.
In a February 17, 2010 note, Dr. Reintjes stated that appellant reported that he was “about
70 percent better” and that he had some hip pain that was equal on both sides. He diagnosed low
back and bilateral hip pain and stated, “I do not think this is related to his surgery.” Appellant
also submitted diagnostic testing reports from September 1, 2009 and a report of the
September 15, 2009 surgery. In September 25 and October 23, 2009 reports, Dr. Reintjes
discussed appellant’s back and leg problems.
In an August 31, 2010 letter, Michael Stabler, a regional solicitor for the employing
establishment, stated that, prior to stopping work in late 1999, appellant worked as an attorney
and handled litigation cases, office desk work, trial preparation, witness interviews and, when
necessary, trial presentation. Appellant requested that he not be given cases that required travel
2

In 1984, OWCP previously accepted that appellant sustained an aggravation of an HNP at L4-5 and authorized a
laminectomy/excision procedure at L4-5 which was performed on January 29, 1985. Appellant attributed his
injuries to engaging in extensive driving for work between July and October 1984 as well as lifting and carrying
luggage and walking up and down stairs.

2

which necessitated long car rides and the employer accommodated that request. He was
assigned cases near to his duty station, was allowed sufficient time for necessary car travel that
would provide adequate rest stops and was allowed to have file materials shipped to remote
locations so that he would not have to lift or carry them. Mr. Stabler stated that the employer
was lenient in allowing appellant to participate in teleworking and to choose convenient exercise
times for stretching and therapy. He noted that the employer made every effort to accommodate
appellant by eliminating any prolonged sitting and any lifting, at his request and appellant was
able to perform all assigned duties with accommodation. Mr. Stabler stated that his employment
with continuing accommodations would be available to appellant but for his retirement.
In a November 16, 2010 decision, OWCP denied appellant’s claim on the grounds that he
did not submit sufficient medical evidence to establish that he sustained a recurrence of total
disability on or after January 2, 2010 due to his accepted employment injuries.3
Appellant requested reconsideration of his claim and submitted an August 27, 2010
report in which Dr. Reintjes reported that he had followed him for over a period of nearly 20
years. Dr. Reintjes stated that appellant had worked as an attorney for the employing
establishment and had returned on August 27, 2010 complaining of constant low back pain and
of an inability to sit for prolonged periods, to stand for more than 10 minutes without a
significant increase in low back pain and to drive one hour without pain. He briefly discussed
appellant’s back surgeries and noted that, given his reported discomfort with standing, sitting and
driving, he believed that appellant’s “work requirements by airline travel and prolonged driving
exacerbates his complaints.” Dr. Reintjes noted that, although appellant reported improvement
after his September 2009 surgery, he still had constant and daily pain upon prolonged sitting,
standing and driving. He indicated that appellant’s “complaints have been constant and
consistent over the 20 years that I have known him.” Dr. Reintjes stated that he encouraged
appellant to continue to stay fit with daily walks, exercising on a stationary bike, swimming and
doing back exercises and noted that he had used a health center locally over the past 20 years for
this purpose. He stated:
“Given [appellant] multiple surgeries as well as his L3-4 spondylolisthesis, I do
believe that he is at risk for injuring his back further if he is retired to sit for more
than [two] hours at a time or lift over 25 pounds. I think that his back complaints
will be exacerbated by extended periods of car or airline travel. I do not believe
that [appellant] will have significant improvement in his back condition going
forward and I do not believe that he would be able to perform the required
functions of a senior trial attorney for the [F]ederal [G]overnment.”
In a January 26, 2010 decision, OWCP affirmed its November 16, 2010 decision noting
that Dr. Reintjes’ opinion on disability was not well rationalized.

3

On November 16, 2010 OWCP sent appellant a letter advising him that his claim was still open for payment of
medical treatment due to his work-related conditions.

3

LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.4 It is well established that the possibility of future
injury constitutes no basis for the payment of compensation.5
ANALYSIS
OWCP accepted that appellant sustained left sciatica, aggravation of an HNP at L4-5,
HNP at L3-4 and L5-S1 and aggravation of grade 1 spondylolisthesis at L3-4 and authorized low
back surgeries that were performed on January 29, 1985, November 10, 1989 and
September 15, 2009. Appellant stopped work in late 1999, returned to light-duty work thereafter
and retired from the employing establishment effective January 2, 2010. He filed a claim on
August 7, 2010 alleging that he sustained a recurrence of total disability on January 2, 2010 due
to his accepted employment injuries.
The Board finds that appellant did not submit sufficient medical evidence to establish that
he sustained a recurrence of total disability on or after January 2, 2010 due to his accepted
employment injuries.
Appellant submitted a February 17, 2010 form report in which Dr. Reintjes, an attending
Board-certified neurosurgeon, stated that he was unable to return to his occupation from
January 2, 2010 until “no end date” and recommended work restrictions of lifting no more than
25 pounds and sitting no more than two hours. However, this report is of limited probative value
in showing that appellant sustained a work-related recurrence of disability on January 2, 2010
because Dr. Reintjes did not provide adequate medical rationale in support of his conclusion on
appellant’s level of disability.6 Dr. Rientjes did not describe appellant’s medical condition at all in
this report and he did not provide any objective findings to support his findings on disability, nor
did he provide any explanation of the role work-related conditions played in his disability
determination.7

4

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

Gaeten F. Valenza, 39 ECAB 1349, 1356 (1988).

6

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value if it
contains an opinion on a medical matter which is unsupported by medical rationale).
7

It should be noted that, in another February 17, 2010 report, Dr. Reintjes stated that appellant reported that he
was “about 70 percent better” and that he had some hip pain that was equal on both sides. He provided a diagnosis
of low back and bilateral hip pain and stated, “I do not think this is related to [appellant’s] surgery.”

4

In an August 27, 2010 report, Dr. Reintjes indicated that appellant could not perform the
attorney work that he performed prior to retiring effective January 2, 2010 and noted that he
could not lift more than 25 pounds or sit for more than two hours at a time. He stated that
appellant was complaining of constant low back pain and of an inability to sit for prolonged
periods, to stand for more than 10 minutes without a significant increase in low back pain and to
drive one hour without pain. Dr. Reintjes briefly discussed appellant’s back surgeries and noted
that, given his reported discomfort with standing, sitting and driving, he believed that appellant’s
“work requirements by airline travel and prolonged driving exacerbates his complaints.”
The Board finds that this opinion on disability is of limited probative value because
Dr. Reintjes again failed to present any objective findings on physical examination or diagnostic
testing to support his disability finding. Dr. Reintjes followed appellant’s back condition for
many years as he worked in a position that accommodated appellant’s back condition, but
Dr. Reintjes did not provide medical rationale explaining how appellant’s condition changed
around January 2010 such that he could no longer perform his light-duty work. In fact, it is
unclear whether Dr. Reintjes had a clear understanding of appellant’s work duties as he did not
provide any detailed description of these duties and it appears that he believed that appellant had
extensive driving and airline travel duties that are not supported by the record.8 An August 31,
2010 statement from the employing establishment shows that considerable accommodations
were made to prevent appellant from engaging in prolonged sitting or notable lifting and
carrying. Dr. Reintjes further stated, “Given [appellant’s] multiple surgeries as well as his L3-4
spondylolisthesis, I do believe that he is at risk for injuring his back further if he is retired to sit
for more than [two] hours at a time or lift over 25 pounds. I think that his back complaints will
be exacerbated by extended periods of car or airline travel.” It appears that his opinion on
disability is mostly based on appellant’s own subjective complaints and a fear of future injury.
However, it is well established that the possibility of future injury constitutes no basis for the
payment of compensation.9 For these reasons, appellant has not shown a change in his injuryrelated condition such that he was totally disabled on or after January 2, 2010.
On appeal, appellant claimed that his total disability was caused by the fact that the
employing establishment exceeded his work restrictions. He did not, however, submit any
evidence in support of this assertion and, as noted above, it appears that the employing
establishment made considerable accommodations to limit such activities as lifting and sitting for
extended periods. Therefore, appellant has not shown that a change in his light-duty
requirements caused total disability. For these reasons, OWCP properly denied his claim for
recurrence of total disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

Moreover, it does not appear that Dr. Reintjes’ work restrictions of no lifting more than 25 pounds and no sitting
for more than two hours at a time would have prevented appellant from performing his light-duty work.
9

See supra note 5.

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of total disability on or after January 2, 2010 due to his accepted
employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the January 26, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

